                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION


RODNEY E. HAMILTON                                                     PLAINTIFF

v.                         Case No. 2:18-cv-00100 JTK

ANDREW SAUL, Commissioner,                                           DEFENDANT
Social Security Administration

                                     JUDGMENT

      Pursuant to the Memorandum and Order entered this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final determination of the Commissioner is affirmed.

This case is hereby dismissed with prejudice.

      SO ADJUDGED this 7th day of January, 2020.



                                                __________________________________
                                                UNITED STATES MAGISTRATE JUDGE
